                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                               Plaintiff,           )
                                                    )
                       v.                           )      Cause No. 1:16-cr-00085-JMS-TAB
                                                    )
   SHAWN WESLEY WALTER WOLFE (01),                  )
                                                    )
                              Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Debra McVicker Lynch's Report and Recommendation

 dkt [21] recommending that Shawn Wesley Walter Wolfe’s supervised release be revoked,

 pursuant to Title 18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and

 Title 18 U.S.C. '3583, and with no objections being filed, the Court APPROVES and ADOPTS

 Magistrate Judge Lynch's Report and Recommendation dkt [21]. The Court finds that Mr. Wolfe

 committed Violation Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant

 or Summons for Offender under Supervision, dkt [9]. The Court dismisses Violations 2-3, dkt [9]

 and Violations 4-9, dkt [13]. The Court now orders that the defendant's supervised release is

 therefore REVOKED, and Mr. Wolfe is sentenced to the custody of the Attorney General or his

 designee for a period of twenty-one (21) months with no supervised release to follow. The Court

 recommends placement at USP Marion with drug treatment classes.




          Date: 6/29/2021




Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
